DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 08/17/2021 which amended claims 1, 2, 6, 7, 9 and 11. Claims 1-11 are currently pending in the application for patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartlett (US 2014/0204558).
Regarding Claim 1, Bartlett discloses a wavelength conversion module (Figure 7; Wheel 708) disposed on a transmission path of a light emitted by a light source (see Figure 1; wherein the operational position of the wheel 708 coincides with that of wheel 108), the wavelength conversion module (Figure 7; Wheel 708) comprising: 

at least one first wavelength converting unit disposed on each of the at least one first-color light correcting region (Figure 7; Arcuate Metal Strip 722) and configured to convert the wavelength of the light emitted by the light source (see Paragraph [0038]), 
wherein the light emitted by the light source is incident on one of the at least one first-color light generating region during a first period of a first time period so that an uncorrected first-color light is generated (see Paragraphs [0038] and [0046]; wherein it is disclosed that as the blue segment arc rotates past the incident laser spot, the spot would alternately encounter the phosphor coated spokes and the sub-window sections, 
wherein the uncorrected first-color light is combined with the corrected color light to generate a first composite light (see Paragraphs [0038] and [0046]).
Regarding Claim 2, Bartlett as modified by Mueller discloses the limitations of claim 1 as detailed above.
Bartlett further discloses the wheel (Figure 7; Wheel 708) comprises a second-color light generating area (Figure 7; Yellow Segment 718), the second-color light generating area (Figure 7; Yellow Segment 718) is adjacent to the first-color light generating area (Figure 7; Blue Segment 712)  in the rotation direction of the wheel (see Figure 7; wherein the yellow segment 718 is adjacent to the blue segment 712 in the rotation direction of the wheel 708), and the wavelength conversion module (Figure 7; Wheel 708) further comprises a second wavelength converting unit disposed on the second-color light generating area (see Paragraph [0031]; wherein it is disclosed that the yellow segment 718 is coated with light-emitting phosphors for respectively emitting yellow color light when energized by the incident input beam) and configured to convert 
Regarding Claim 3, Bartlett teaches the limitations of claim 1 as detailed above.
Bartlett further teaches the wheel (Figure 7; Wheel 708) comprises a third-color light generating area (Figure 7; Green Segment 714), the third-color light generating area (Figure 7; Green Segment 714) is adjacent to the first-color light generating area (Figure 7; Blue Segment 712) in the rotation direction of the wheel (see Figure 7; wherein the green segment 714 is adjacent to the blue segment 712 in the rotation direction of the wheel 708), and the third-color light generating area (Figure 7; Green Segment 714) is a transparent material or a reflective material (see Paragraph [0031]).
Regarding Claim 4, Bartlett teaches the limitations of claim 1 as detailed above.
Bartlett further teaches the light emitted by the light source is same color as the uncorrected first-color light (see Paragraphs [0038] and [0046]; wherein “the light” is being interpreted as first direct blue color light which transmits through the sub-window sections or is reflected by uncovered reflective material), and the first-color light 
Regarding Claim 8, Bartlett teaches the limitations of claim 1 as detailed above.
Bartlett further teaches the at least one first-color light generating region and the at least one first-color light correction region are alternatively distributed along a radial direction of the wheel (see Paragraphs [0038] and [0046]).
Regarding Claim 9, Bartlett teaches the limitations of claim 1 as detailed above.
Bartlett further teaches a projector, comprising: 
the wavelength conversion module according to claim 1 (see claim 1 rejection above); and 
the light source (Figure 1; Laser Bank 102) configured to emit the light (see Paragraph [0007]).
Regarding Claim 11, Bartlett teaches the limitations of claim 9 as detailed above.
Bartlett further teaches a method for mixing light of the projector according to claim 9, comprising: 
enabling the light emitted by the light source to be incident on one of the at least one first-color light generating region during the first period so that the uncorrected first-color light is generated (see Paragraphs [0038] and [0046]; wherein it is disclosed that as the blue segment arc rotates past the incident laser spot, the spot would alternately encounter the phosphor coated spokes and the sub-window sections, giving a color sequence of multiple repetitions of first direct blue laser light (through wraparound path or reflection), then cyan emission); 

combining the uncorrected first-color light with the corrected color light to generate the first composite light (see Paragraphs [0038] and [0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (US 2014/0204558) as applied to claim 1, in view of King et al (US 2014/0253882; hereinafter referred to as King).
Regarding Claims 5 and 6, Bartlett teaches the limitations of claim 1 as detailed above.
Bartlett discloses that both the first composite light and the light emitted from the light source (Figure 1; Laser Bank 102) have wavelengths and therefore inherently have 
Bartlett does not expressly disclose that the chromaticity coordinates (                        
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    y
                                
                                
                                    1
                                
                            
                        
                    ) of the first composite light in a chromaticity diagram (CIE1931) satisfies:
0.14 ≤                         
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                        
                     ≤ 0.16
0.05 ≤                         
                            
                                
                                    y
                                
                                
                                    1
                                
                            
                        
                     ≤ 0.07
or that the chromaticity coordinates (                        
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                            
                                
                                    y
                                
                                
                                    2
                                
                            
                        
                    ) of the light emitted by the light source in a chromaticity diagram (CIE1931) satisfies:
0.14 ≤                         
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                        
                     ≤ 0.16
0.01 ≤                         
                            
                                
                                    y
                                
                                
                                    1
                                
                            
                        
                     ≤ 0.03
King discloses a wavelength conversion module (Figure 12; Phosphor Wheel 108) disposed on a transmission path of a light emitted by a light source (see Figure 12; wherein the phosphor wheel 108 is disposed on the transmission path of the light emitted by blue lasers 102), the wavelength conversion module (Figure 12; Phosphor Wheel 108) comprising: 
a wheel (Figure 12; Phosphor Wheel 108) comprising a first-color light generating area (Figure 1; Cyan Plate 130), the first color light generating area comprising at least one first-color light generating region (Figure 13; Filter B 138) and at least one first-color light correcting region (Figure 13; Cyan Phosphor 134), 

Although Bartlett as modified by King does not expressly disclose that the chromaticity coordinates (                        
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    y
                                
                                
                                    1
                                
                            
                        
                    ) of the first composite light in a chromaticity diagram (CIE1931) satisfies:
0.14 ≤                         
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                        
                     ≤ 0.16
0.05 ≤                         
                            
                                
                                    y
                                
                                
                                    1
                                
                            
                        
                     ≤ 0.07
and that the chromaticity coordinates (                        
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                            
                                
                                    y
                                
                                
                                    2
                                
                            
                        
                    ) of the light in a chromaticity diagram (CIE1931) satisfies:
0.14 ≤                         
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                        
                     ≤ 0.16
0.01 ≤                         
                            
                                
                                    y
                                
                                
                                    1
                                
                            
                        
                     ≤ 0.03
King discloses that the parameters were known in the prior art to be result-effective. That is, in paragraphs [0027]-[0028] in addition to Figures 14 and 15A/15B of King it is disclosed that a cyan phosphor plate is used to intentionally add cyan light to blue light in order to enable the conversion of violet blue laser light into a more pleasing blue light in a phosphor projection architecture. 
Furthermore, the Applicant has not disclosed a criticality to the specified claimed ranges. Therefore, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (US 2014/0204558) as applied to claim 1, in view of Shibasaki (US 2010/0328554).
Regarding Claim 7, Bartlett teaches the limitations of claim 1 as detailed above.
Bartlett further teaches at least one reflective/transmissive unit respectively disposed on each of the at least one first-color light generating region and configured to reflect/transmit uncorrected first-color light (see Paragraphs [0038] and [0046]; wherein it is disclosed that as the blue segment arc rotates past the incident laser spot, the spot would alternately encounter the phosphor coated spokes and the sub-window sections, giving a color sequence of multiple repetitions of first direct blue laser light (through wraparound path or reflection), then cyan emission and that the area of the sector of the annulus which serves as the blue color contributor may be made up of one or more arc-wise continuous regions coated with cyan emitting phosphor and one or more arc-wise continuous uncoated reflective regions that reflect, rather than transmit, the blue laser light for the blue laser light wavelength contribution to the combined cyan phosphor/blue laser light generation over the full travel of the blue segment).
Bartlett does not expressly disclose at least one third wavelength conversion unit respectively disposed on each of the at least one first-color light generating region and configured to convert the light emitted by the light source to the uncorrected first-color light.
Shibasaki discloses a wavelength conversion module (Figure 9; Color Wheel 242) disposed on a transmission path of a light emitted by a light source (see Figure 2; wherein the color wheel 242 would be disposed in the position of color wheel 24), the wavelength conversion module (Figure 9; Color Wheel 242) comprising: 
a wheel (Figure 9; Color Wheel 242 comprising a first-color light generating area (see Figure 9; wherein the first-color light generating area is the area occupied by Cyan Fluorescent Reflector 24C, Blue Transmissive Diffuser 24B1 and Blue Fluorescent Reflector 24B2), the first-color light generating area (see Figure 9; wherein the first-color light generating area is the area occupied by Cyan Fluorescent Reflector 24C, Blue Transmissive Diffuser 24B1 and Blue Fluorescent Reflector 24B2) comprising at least one first-color light generating region (see Figure 9; wherein the first-color light generating region corresponds to the region occupied by blue fluorescent reflector 24B2); and
at least one third wavelength conversion unit (Figure 9; Blue Fluorescent Reflector 24B2) respectively disposed on the at least one first-color light generating region (see Figure 9) and configured to convert the light emitted by the light source to the uncorrected first-color light (see Figure 9 and Paragraph [0171]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the at least one first-color light generating region of Bartlett such that at least one third wavelength conversion unit respectively disposed on each of the at least one first-color light generating region and configured to convert the light to the uncorrected first-color light, based upon the teachings of .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (US 2014/0204558) as applied to claim 9, in view of Hsieh et al (US 2015/0316775; hereinafter referred to as Hsieh).
Regarding Claim 10, Bartlett teaches the limitations of claim 9 as detailed above.
Bartlett teaches the at least one first-color light generation region and the at least one first-color light correcting region (see Figure 7 and Paragraph [0038]; wherein it is disclosed that the blue segment 712 may be arranged such that the window is divided into multiple sub-window sections (corresponding to the at least one first-color light correcting region) angularly separated by solid radially directed dividers or spoke partitions which are coated with a thick layer of phosphor (corresponding to the at least one first-color light correcting region)); wherein the uncorrected first-color light and the corrected color light are combined to generate the first composite light (see Paragraphs [0038] and [0046]).

Hsieh discloses a projector (Figure 1; Illumination System 100) comprising a wavelength conversion module (Figure 1; Optical Wavelength Conversion Module M1); and a light source (Figure 1; Light Source LS1) configured to emit the light (see Paragraph [0037]); a filter color wheel (Figure 1; Filtering Module M2) having a first-color light filtering area (Figure 4; First Filtering Area M2b) corresponding to at least one first-color light generating region (see Paragraph [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projector of Bartlett by adding a filter color wheel, as taught by Hsieh, wherein upon combination the filter color wheel would have a first-color light filtering area corresponding to the at least one first-color light generating region and the at least one first-color light correcting region, wherein the uncorrected first-color light and the corrected color light would go through the first-color light filtering area and be combined to generate the first composite light, because doing so would allow for the purity of each pure color light emitted from the illumination system to be effectively enhanced (see Hsieh Paragraph [0051]).

Response to Arguments
Applicant’s arguments, see page 6, filed 08/17/2021, with respect to the 112(b) rejections of claims 1-11 have been fully considered and are persuasive. The 112(b) rejections of claims 1-11 has been withdrawn. 
Applicant's arguments filed 08/17/2021 have been fully considered but they are not persuasive.
The applicant alleges on pages 6-10 that Bartlett fails to teach, suggest or render obvious the limitation requiring that “the light emitted by the light source is incident on one of the at least one first color light generating region during a first period of a first time period so that an uncorrected first color light is generated, and incident on the at least one first color light correcting region adjacent to the first color light generating region during a second period of the first time period consecutive to the first period so that a corrected color light is generated” because Bartlett disclose the window 720 and the arcuate metal strip 722 distributed in the blue segment 712 along the radial direction of the wheel 708 instead of the rotation direction of the wheel 708.
The examiner respectfully disagrees with the arguments presented by the applicant. 
In response to the argument presented above, the examiner highlights paragraph [0038] of Bartlett which clearly details that instead of the arrangement of the window 720 and arcuate metal strip 722 being disposed along the radial direction of the wheel 708 they may be disposed into multiple subwindow sections angularly separated by solid radially directed dividers or spoke partitions such that as the blue segment arc rotates past the incident laser spot, the spot would alternately encounter the phosphor 
This disclosure clearly teaches the aforementioned claimed limitations which the applicant has argued are not taught by Bartlett and for these reasons the arguments presented by the applicant have not been found persuasive and the rejections of the aforementioned claim limitations in light of the disclosure of Bartlett stand.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882